UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 4, 2013 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-25349 54-0251350 (State or other jurisdiction ofincorporation or organization) (CommissionFile No.) (I.R.S. Employer Identification No.) 440 East Commonwealth Boulevard, Martinsville, Virginia (276) 632-0459 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 4, 2013, Hooker Furniture Corporation announced the promotion of Paul A. Huckfeldt to Senior Vice President-Finance and Accounting. Mr. Huckfeldt continues in his role as Chief Financial Officer. Prior to his promotion, Mr. Huckfeldt served as Vice-President-Finance and Accounting and Chief Financial Officer. In connection with the promotion, Mr. Huckfeldt will receive a base salary increase of $19,500 to $214,500. “We’re pleased to announce Paul’s promotion,” remarked Paul Toms, Chairman and CEO. “Paul is a tireless worker who is involved in multiple facets of the business. He is an extremely valuable member of our senior management team and a tremendous asset to our Company.” 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOOKER FURNITURE CORPORATION Date:September 4, 2013 By: /s/ Paul A. Huckfeldt Paul A. Huckfeldt Senior Vice President – Finance and Accounting Chief Financial Officer 3
